On December 3, 1947, a complaint in quo warranto was filed in the circuit court of Sangamon County, in the name of the People on relation of Charles F. Deatherage and others, who constituted the board of education of Waverly Community Unit School District No. 6. The complaint challenged the validity of Virden Community Unit School District No. 4, and the authority of the board of education elected pursuant to the formation of said district. The complaint alleged that a portion of the Virden district overlapped into the territory of the previously formed Waverly district. The answer of the Virden district set forth its compliance with sections 8-9 through 8-13 of the School Code, (Ill. Rev. Stat. 1947, chap. 122, pars. 8-9, 8-13,) and by way of counterclaim challenged the validity of the Waverly district for its failure to comply with section 16 of "An Act in relation to the survey and reorganization of school districts and making an appropriation therefor," as amended August 7, 1947. (Ill. Rev. Stat. 1947, chap. 122, par. 728.) The Waverly district filed a motion to strike the answer, thus raising the issue of the applicability of section 16. The trial court granted the motion and the officers of said Virden district having elected to stand on their pleading, judgment of ouster was entered against them. They appeal directly to this court, the construction and validity of a statute being involved.
The sole issue presented by this appeal is whether or not the provisions of the aforementioned section 16 must be complied with by community unit school districts organizing under paragraphs 8-9 through 8-14 of the School Code. (Ill. Rev. Stat. 1947, chap. 122, pars. 8-9 through 8-14.) The same issue was the one before this court in the case of Radford v. Withrow, ante, p. 14, in which a detailed opinion has been filed at this term of court. What was said there is applicable here and renders unnecessary any further discussion of the context of the statutes or our *Page 25 
interpretation of them. It will suffice to say that we have found that community unit school districts being organized are not subject to the provisions of section 16 of the act relating to survey and reorganization. (Ill. Rev. Stat. 1947, chap. 122, par. 628.) The organization of the Waverly district was therefore valid and that of the Virden district invalid. The judgment of the circuit court of Sangamon county is affirmed.
Judgment affirmed.